            Case 6:17-ap-00086-KSJ           Doc 71                Filed 04/18/19   Page 1 of 8



                                       ORDERED.


    Dated: April 17, 2019




                                  UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION
                                         www.flmb.uscourts.gov

    In re                                                      )
                                                               )
    CHERYL KUTTENKULER BEECE,                                  )       Case No. 6:17-bk-02724-KSJ
                                                               )       Chapter 7
                     Debtor.                                   )
                                                               )
                                                               )
    CHERYL KUTTENKULER BEECE,                                  )
                                                               )
                                                               )
                                                               )
                     Plaintiff,                                )
                                                               )
    vs.                                                        )       Adversary No. 6:17-ap-00086-KSJ
                                                               )
    AES/BRAZOSUS, et al.,                                      )
                                                               )
                     Defendants.                               )
                                                               )

          MEMORANDUM OPINION – STUDENT LOANS ARE NOT DISCHARGED

            Plaintiff and Debtor, Cheryl Beece, seeks a hardship discharge of her student loans held by

the Department of Education and Education Credit Management Corporation (“ECMC”)

(collectively, the “Defendants”).1 Debtor owes about $192,0002 and claims repayment would

1
  Doc. No. 22 (the “Amended Complaint”). All Doc. No. citations refer to pleadings filed in Adversary Proceeding
6:17-ap-00086-KSJ unless otherwise noted.
2
  Doc. No. 32, Exh. C at 4-6; Doc. No. 33, Exh. 1.



                                                Page: 1 of 8
          Case 6:17-ap-00086-KSJ               Doc 71            Filed 04/18/19   Page 2 of 8



cause her an undue hardship. After considering the evidence3 and the positions of the interested

parties, the Court finds the Debtor does not qualify for an undue hardship and the student loans are

not discharged in this Chapter 7 bankruptcy case.

                                                  Brunner Test

        Section 523(a)(8) of the Bankruptcy Code4 excepts qualified educational loans from

discharge “unless excepting such debt from discharge. . .would impose an undue hardship on the

debtor and debtor’s dependents.”5 Absent showing undue hardship, qualifying loans taken out by

an obligor for the educational benefit of others are not dischargeable.6 The parties opposing a

debtor’s request to discharge a student loan debt have the initial burden to prove the debt is an

educational loan that would qualify as non-dischargeable under § 523(a)(8).7 The Eleventh Circuit

has adopted the three-part Brunner test to determine whether a debtor has the undue hardship to

discharge student loan debt.8 A debtor will not receive a discharge if he or she cannot prove all

three elements of the Brunner test.9

        Under the first prong of the Brunner test, a debtor must demonstrate he or she cannot

maintain a minimal standard of living based on income and expenses if forced to repay the student

loans.10 Courts may consider the particular aspects of a debtor’s circumstances like all sources of

income, expenses, and opportunities for debt restructuring.11 Courts also note a debtor need not




3
  A trial was held on March 5, 2019.
4
  All references to the Bankruptcy Code refer to 11 U.S.C. §§ 101 et. seq.
5
  11 U.S.C. § 523(a)(8) (2017).
6
  Salter v. Educ. Res. Inst. (In re Salter), 207 B.R. 272, 275 (Bankr. M.D. Fla. 1997).
7
  Hemar Ins. Corp. of Am. v. Cox (In re Cox), 338 F.3d 1238, 1241-43 (11th Cir. 2003); Matthews-Hamad v. Educ.
Credit Mgmt. Corp. (In re Matthews-Hamad), 377 B.R. 415, 420 (Bankr. M.D. Fla. 2007).
8
  See Brunner v. New York State Higher Educational Services Corp., 831 F.2d 395 (2d Cir. 1987); In re Cox, 338 F.3d
at 1241.
9
  Russotto v. Educ. Credit Mgmt. Corp. (In re Russotto), 370 B.R. 853, 856 (Bankr. S.D. Fla. 2007); Southard v. Educ.
Credit Mgmt. Corp. (In re Southard), 337 B.R. 416, 420 (Bankr. M.D. Fla. 2006).
10
   In re Cox, 338 F.3d at 1242.
11
   In re Matthews-Hamad, 377 B.R. at 421.



                                                  Page: 2 of 8
         Case 6:17-ap-00086-KSJ               Doc 71            Filed 04/18/19   Page 3 of 8



live in poverty but may not necessarily maintain his or her previous standard of living.12 “[Debtors]

are not entitled to maintain whatever standard of living [he or] she has previously attained, nor the

level [he or] she would maintain if required to repay the debt. ‘Minimal does not mean preexisting,

and it does not mean comfortable.”13 Modest and reasonable expenses exemplify a minimal

standard of living.14 A debtor must show a good faith effort to earn adequate income to pay

reasonable expenses and student loans.15 This prong is fact intensive and is rarely susceptible to

resolution by summary judgment.

        Under the second prong of the Brunner test, which is also fact intensive, a debtor must

demonstrate that “additional circumstances exist indicating that [debtor’s] state of affairs is likely

to persist for a significant portion of the repayment period.”16 Courts consider the analysis of

additional circumstances as the most essential portion of the Brunner test.17 Debtors must show a

“certainty of hopelessness” not just the debtor’s current “inability to fulfill [a] financial

commitment.”18 A debtor must show that circumstances out of his or her control created the

complete inability to pay future debts.19

        Under the third prong of the Brunner test, a debtor must demonstrate he or she made a

good faith effort to repay the student loans.20 Although not determinative, an important factor




12
   Id. (citing Stanley v. Educ. Credit Mgmt. Corp. (In re Stanley), 300 B.R. 813, 818 (N. D. Fla. 2003)).
13
   In re Stanley, 300 B.R. at 817-18.
14
   Id.
15
   Brosnan v. Am. Educ. Serv. (In re Brosnan), 323 B.R. 533, 538 (Bankr. M.D. Fla. 2005) (citing Perkins v. PHEAA
(In re Perkins), 318 B.R. 300, 305 (Bankr. M.D.N.C. 2004)).
16
   In re Cox, 338 F.3d at 1241; See also In re Matthews-Hamad, 377 B.R. at 422; See generally Brunner, 831 F.2d at
396.
17
   In re Matthews-Hamad, 377 B.R. 415 (citing Educ. Credit Mgmt. Corp. v. Frushour (In re Frushour), 433 F.3d
393, 401 (4th Cir. 2005)).
18
   Douglas v. Educ. Credit Mgmt. Corp. (In re Douglas), 366 B.R. 241, 256 (Bankr. M.D. Ga. 2007) (quoting Educ.
Credit Mgmt. Corp. v. Carter (In re Carter), 279 B.R. 872, 877 (M.D. Ga. 2002)).
19
   Mallinckrodt v. Chem. Bank (In re Mallinckrodt), 274 B.R. 560, 566 (S.D. Fla. 2002) (quoting Brightful v. PHEAA
(In re Brightful), 267 F.3d 324 (2001)).
20
   In re Matthews-Hamad, 377 B.R. at 396 (citing Brunner, 831 F.2d at 396).



                                                 Page: 3 of 8
         Case 6:17-ap-00086-KSJ               Doc 71            Filed 04/18/19   Page 4 of 8



courts must evaluate in determining good faith is whether a debtor attempted to negotiate a less

burdensome repayment plan.21

                                       Partial Summary Judgment

        The Court previously granted partial summary judgment for the Defendants finding they

met their burden of proving the amount owed by the Debtor and that their loans are qualified

education loans protected from discharge.22 Summary judgment also was granted on these

undisputed facts:

         Debtor is a highly educated sixty-five-year-old woman who earned a bachelor’s degree

from an Ivy League college and advanced degrees in Master of Science in Animal

Immunogenetics, business administration (“MBA”), and law (“JD”).23 She passed the bar in three

states24 and worked as a legal research clerk for a Connecticut trial court from 2006 to 2007 and

as an associate attorney for a litigation firm from April 2006 through August 2009. 25 Debtor now

is working part-time as a cashier with Publix and occasionally as a substitute teacher in Manatee

and Volusia Counties.26

        Debtor required minor surgery to correct a herniated disc in her back,27 but other than a

temporary loss of income after her surgery, the Court found that her medical issues would not

persist for any significant portion of her loan repayment period. (Debtor testified at trial the surgery

was successfully completed.) Debtor’s argument she was unlikely to secure more gainful



21
   In re Brosnan, 3213 B.R. at 539; In re Matthews-Hamad, 377 B.R. at 423 (citing In re Frushour, 433 F.3d at 402);
Educ. Credit Mgmt. Corp. v. Mosley (In re Mosley), 494 F.3d 1320, 1327 (11th Cir. 2007)).
22
    Doc. No. 51, entered on November 16, 2018. As of June 2018, Debtor owed the Department of Education
$138,912.89. See Doc. No. 32, Exh. C at 4. As of March 2018, Debtor owed ECMC $53,923.08. See Doc. No. 33,
Exh. “1” at 2.
23
   Doc. No. 32, Exh. A at 8, 15-16; Exh. B. at 8-9.
24
   Id. at 17.
25
   Doc. No. 42, p. 3.
26
   Doc. No. 32.
27
   Id. at 22-23.



                                                 Page: 4 of 8
         Case 6:17-ap-00086-KSJ             Doc 71           Filed 04/18/19   Page 5 of 8



employment because of her age was rejected.28 Debtor obtained her MBA four years prior to

bankruptcy when she was 61 years old and her only evidence of “discrimination” was an article

taken from the Internet.29

        Summary judgment, however, was denied on undue hardship. The Court could not assess

whether the Debtor’s expenses were unreasonable as a matter of law without further testimony

and evidence.

                                   Debtor Has No Undue Hardship

        A trial was held on March 5, 2019. None of the evidence offered by the Debtor was enough

to justify a discharge for undue hardship. The Eleventh Circuit has stated that proving undue

hardship is a high bar to surmount.30 A debtor must show more than a simple “garden variety” of

hardship for a court to grant a discharge.31

        Debtor failed to meet the first prong of the Brunner test because she could not demonstrate

an inability to maintain a minimal standard of living based on her income and expenses if she had

to repay her loans. Debtor’s total income for 2018 was $35,127.47.32 Her expenses for 2018 totaled

$35,393. In 2019, Debtor anticipates that her 2019 income will be $28,848 and her expenses

$32,892.33

        Defendants correctly argue and rightfully were frustrated that the Debtor’s expense

calculations substantially varied between time the complaint was filed, the Motion for Summary

Judgment, and trial.34 However, the Debtor is similar to all of us. Monthly expenses vary from



28
   Doc. No. 41, p. 6; Doc. No. 43, Exh. QQ at 14.
29
   Id.
30
   In re Cox, 338 F.3d. at 1238.
31
   In re Brosnan, 323 B.R. at 533, 538.
32
   Debtor’s Exh. 2.
33
   Id.
34
   Compare Debtor’s Exh. 2, with ECMC’s Exh. 5 and Doc. No. 33, Exh. 2 at 1. See also Doc. No. 69 (Audio from
trial held on March 5, 2019).



                                              Page: 5 of 8
          Case 6:17-ap-00086-KSJ              Doc 71            Filed 04/18/19   Page 6 of 8



week to week and month to month. The important fact is that her expense estimate for 2018 and

2019 are similar—$32-34,000 per year, which is roughly what she earns.

         Debtor admittedly lives a modest life. Yet, she still has financial expenses, which if abated

or reduced, would cover her student loan payments of approximately $188 per month ($2,256/

year) under an estimated consolidated loan agreement.35 Debtor’s total 2018 expenses, for

example, included $590.65 in gifts, $230.66 in Amazon Prime and Redbox, $658.49 in pet

maintenance, $200.52 towards life insurance for an independent daughter employed as a certified

CPA, $91 for AAA membership, and $484.64 for Internet.36 These expenses combined total

$2,255.96, and are roughly equal to the amount she must pay her student loans.

         Debtor also has failed to prove she has maximized her income. She has three advanced

professional degrees, one earned as recently as 2013. Debtor failed to convince the Court she

cannot use her three advanced degrees to become more gainfully employed. By working harder or

at a more lucrative job, Debtor more easily could afford to pay her student loans. Debtor has failed

to establish that she cannot maintain a minimal standard of living if required to pay her student

loans.

         Debtor also does not meet the second prong of the Brunner test, which requires a showing

that her position is likely to persist for a significant portion of the repayment period. She did not

prove that her financial circumstances are prospectively hopeless because, since 2015, she has not

tried to find a better job despite her three advanced degrees and her years of professional

experience as a lawyer.37 When the Debtor worked at a law firm, for example, clients were billed



35
   See Doc. No. 69 (Audio from trial held on March 5, 2019). Debtor’s repayment options include the Income
Repayment Plan of $187.65/ month.
36
   Debtor no longer pays $177/month in legal fees for her bankruptcy case or $200.52/year in life insurance for her
independent daughter. Debtor changed her projections many times but in the last version, she was able to slightly
reduce other expenses—$600 for pet maintenance (down from $$658.49), and $300 for gifts (down from $590.65).
37
   See Doc. No. 69 (Audio from trial held on March 5, 2019).



                                                 Page: 6 of 8
          Case 6:17-ap-00086-KSJ              Doc 71             Filed 04/18/19   Page 7 of 8



$300/hour for her services, and she billed clients between $125 - $150/ hour when she started her

law firm.38 Debtor has the education and experience to earn more than a part-time cashier and

occasional substitute teacher.

        Debtor last does not meet the third prong of the Brunner test, which requires that debtors

make a good faith effort to repay their loans. Debtor received an inheritance of approximately

$48,138.12, in September 2014, and failed to use this money to pay her student loans, outside of

making her regular monthly payments.39 Instead, she wrote a $3,000 check to her thirty-five year

old son and used $5,000 to buy a car for her independent daughter.40 She had the means to

substantially reduce her outstanding student loans, but chose not to pursue this option.

        Debtor also has failed to explore loan repayment options. Debtor testified she will pursue

a consolidated loan repayment plan only if the hardship discharge is not granted.41 The Court

acknowledges her financial situation is tight, but, with the bankruptcy discharge wiping out her

prior debt, the Debtor can earn enough money to maintain a comfortable lifestyle and repay her

student loans.

        Debtor has met none of the three prongs of the Brunner test. She can pay minimal living

expenses and pay her student loans. She has the education, experience, and health to continue to

make these payments for the foreseeable future. And, rather than using her inheritance to pay her

student loans, she used the funds on her adult children. Debtor has established no undue hardship

under § 523(a)(8) of the Bankruptcy Code. Her student loans are not discharged. A separate Final

Judgment for the Defendants and against the Debtor Plaintiff shall simultaneously enter.




38
   United States’ Exh. 13.
39
   Debtor’s Exh. 21.
40
   Id.
41
   Id. See also Wieckiewicz v. Educ. Credit Mgmt. Corp., 443 F. App'x 449, 451 (11th Cir. 2011) (eligibility under a
repayment program plays a substantially role in whether the debtor can show undue hardship under Brunner).



                                                  Page: 7 of 8
        Case 6:17-ap-00086-KSJ           Doc 71            Filed 04/18/19   Page 8 of 8



                                                           ###

The Clerk is directed to serve a copy of this order on all interested parties.




                                            Page: 8 of 8
